Title: To John Adams from Anthony Mylius, 6 April 1782
From: Mylius, Anthony
To: Adams, John




April 6th 1782


Whereas the happy Moment is arrived that the united States of America are or in Short shall be acknowledged as Free and Independent by the States of these United Provinces, and that in Consequence thereof a Treaty of Commerce, Trade and Navigation is to be made between the aforesaid States, by which the Commerce, Trade and Navigation shall increase and florish more and more, And as different Sorts of Acts, deeds and Instruments will be required to be made for or between Merchants, Masters of vessels and other Persons, to serve and to be made Use off in the aforesaid states of America; And whereas all Affidavits, Protests or Instruments which must be Sworn, first must be drawn and Sworn in Dutch, according to the Customs of these Lands, and afterwards translated and made Authentick by two or three Publick Persons to great Inconveniency and Charges of the Concerned Persons; And as the Underwritten is acquainted with the Principal Languages of the United states of America, And hath yet had the Honour to employed as Notary and Translator by Your Excellency, and is still employed by several Houses of this City, trading and dealing with the Inhabitants of the aforesaid States of America; Therefore the Underwritten do take the Liberty by these Presents, to make his Application to Your Excellency, in Case it may be tought proper by the Free and Independent states of America to appoint and nominate any Person in this City to administer the Oath of all such Affidavits or Protests and to make Authentick all such deeds or Instruments as in Commerce, Trade or Navigation may be required to serve and to be made Use off in the States of America aforesaid, to recommand his Person to your Excellency, and that all Upon reasonable and ordinarÿ Terms or Fees to be paid by the Concerned Persons, in Support of the Underwritten and his Familÿ as he sustained Several dammages and losses in the last Year by the Unjust war of Great Brittain as otherwise.

Anthony Mylius

